SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

636
CAF 11-01522
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF AUSTIN M.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,                         ORDER
PETITIONER-APPELLANT.
(APPEAL NO. 2.)


WILLIAM K. TAYLOR, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF
COUNSEL), FOR PETITIONER-APPELLANT.

TANYA CONLEY, ATTORNEY FOR THE CHILD, ROCHESTER, FOR AUSTIN M.


     Appeal from an order of the Family Court, Monroe County (Dandrea
L. Ruhlmann, J.), entered July 6, 2011. The order, among other
things, adjudged that petitioner did not engage in reasonable efforts
to effectuate the adoption of Austin M.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court